t c memo united_states tax_court jhk enterprises inc a california corporation petitioner v commissioner of internal revenue respondent docket no filed date held r’s determination that p is not entitled to a deduction for an abandonment_loss in tax_year ended is sustained held further r’s determination that p is liable for an addition_to_tax under sec_6651 i r c for tax_year ended is sustained jack h kaufman for petitioner christine v olsen for respondent -- - memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s tax_year ended date in the amount of dollar_figure respondent also determined an addition_to_tax for said year of dollar_figure pursuant to sec_6651 the issues for decision are whether petitioner sustained an abandonment_loss during tax_year ended that gualifies as a deductible loss pursuant to sec_165 and whether petitioner is liable for the sec_6651 a addition_to_tax for failure timely to file an income_tax return for tax_year ended unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact general background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner’s principal_place_of_business was san diego california jack h kaufman jr jack h kaufman jr kaufman is petitioner’s president kaufman is an attorney who was admitted to practice in california in kaufman received his undergraduate degree from the university of san diego and his law degree from the university of california berkeley school of law boalt hall kaufman was previously a partner in a partnership known as kaufman lorber grady and farley the partnership during kaufman received certain assets and assumed certain liabilities ina liquidating_distribution of the partnership among the assets received by kaufman in the liquidating_distribution were client files a client list going_concern_value goodwill and equipment kaufman is a sole practitioner and operates his own law firm jack h kaufman a professional_corporation jack h kaufman apc at the time of trial kaufman was the sole shareholder of jack h kaufman apc between date and date kaufman wrote checks on his business account which were dishonored due to insufficient funds one of the dishonored checks was in the amount of dollar_figure and was for payment of a hotel bill in yosemite national park the dishonored_check for payment of a hotel bill in yosemite national park led to kaufman’s prosecution by the u s attorney on date kaufman was convicted in q4e- the united_states federal district_court eastern district of california as a result of this conviction the state bar placed kaufman on interim suspension from august to date while it conducted its own investigation thereafter the state bar determined that kaufman’s criminal conviction warranted an 18-month suspension which was stayed and placed him on probation for months including days’ actual suspension from august through date hereinafter sometimes referred to as kaufman’s suspension petitioner kaufman formed petitioner in during petitioner was engaged in the business of leasing real_estate and equipment and leased office space and equipment to jack h kaufman apc petitioner filed forms u s_corporation income_tax returns for tax years and petitioner’s return for tax_year was received by respondent on date on the return petitioner claimed a deduction for a loss of dollar_figure for abandonment of equipment jack h kaufman apc jack h kaufman apc was owned and operated by kaufman at the beginning of on date kaufman sold all of the shares in jack h kaufman apc to attorney susan g carter carter on and after date the firm’s name remained - - jack h kaufman apc in a letter dated date regarding counsel of record status various litigation matters kaufman wrote to carter that you are going to handle all legal matters on pending cases and since you are the owner of jack h kaufman a p c you have control of all necessary files pertaining to these and all other client matters ina letter dated date regarding court dates and other coverage matters jack h kaufman a p c kaufman listed specific cases that carter needed to cover in her capacity as an employee and the only attorney for jack h kaufman a p c jack h kaufman apc remained in business throughout on its form_1120 jack h kaufman apc claimed a deduction in the amount of dollar_figure for equipment retired the deduction claimed for eguipment retired related to client files and goodwill purportedly owned by jack h kaufman apc jack h kaufman apc’s corporate_income_tax return for was examined by respondent respondent initially challenged and respondent’s appeals_office eventually consented to the claimed deduction for equipment retired by jack h kaufman apc in notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner in the notice_of_deficiency respondent determined a federal_income_tax deficiency for petitioner’s tax_year ended - - in the amount of dollar_figure and determined an addition_to_tax of dollar_figure pursuant to sec_6651 for failure timely to file an income_tax return for the primary issue in the notice_of_deficiency is whether petitioner is entitled to an abandonment_loss deduction in the amount of dollar_figure for opinion i abandonment_loss a general rules sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise a deductible loss may arise from the permanent withdrawal of property used ina trade_or_business sec_1 a c a -8 income_tax regs the basis for determining the amount of the deduction is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_165 in general a deductible loss is sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs the identifiable_event must constitute some step that irrevocably cuts ties to the asset and must be observable by outsiders 945_f2d_224 7th cir affg tcmemo_1990_133 losses deductible - j- pursuant to sec_165 are sometimes referred to as abandonment losses to reflect that some act is required which evidences an intent to discard or discontinue use permanently 914_f2d_396 3d cir citing a j indus inc v united st503_f2d_660 9th cir affg on this issue revg and remanding 87_tc_135 in order for the loss of an intangible asset to be deductible there must be an intention on the part of the owner to abandon the asset and an affirmative act of abandonment ’ id quoting a j indus inc v united_states supra pincite losses claimed with respect to nondepreciable_property must also meet the reguirements of sec_1_165-2 income_tax regs which provides in part a loss incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein shall be allowed as a deduction under sec_165 for the taxable_year in which the loss is actually sustained b burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a although sec_7491 may operate in specified --- - circumstances to place the burden on the commissioner the statute is effective only for court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 since the record here is devoid of evidence showing that the underlying examination began after the relevant date and since petitioner has at no time contended that the provisions of sec_7491 are applicable we conclude that the traditional burden remains upon petitioner c analysis regarding intangible assets in order to gualify for a deduction pursuant to sec_165 based on the abandonment of property a taxpayer must have owned the property it claims to have abandoned respondent contends that petitioner has failed to establish that it owned any intangible asset in petitioner claims to have acquired ownership of intangible assets that were acquired by kaufman who acquired client files a client list and associated goodwill in connection with the dissolution of the partnership petitioner claims that kaufman assumed percent of dollar_figure of partnership liabilities in connection with the dissolution of the partnership petitioner claims to have sufficient basis for the claimed abandonment_loss deduction because kaufman transferred to --- - petitioner all of the liabilities he had assumed in connection with the dissolution of the partnership and before petitioner paid the transferred liabilities petitioner’s claims with respect to ownership of intangible assets are inconsistent and dubious petitioner’s conflicting statements leave unclear which entity owned the client files client list and associated goodwill kaufman testifying in his capacity as petitioner’s president stated among the assets received out of the partnership were client files a client list and a going_concern_value goodwill associated with them as well as tangible equipment and other assets that were received out from that partnership at that time subsequently i transferred individually the client files to the law corporation jack h kaufman a professional_corporation i also individually kept all other assets associated with the partnership_distribution individually for about a year and then i formed jhk enterprises in connection with the formation of that entity i transferred all the assets as well as all the liabilities that had been received in connection with that liquidating_distribution to that entity between and ‘95 those assets were leased to the law corporation pursuant to written leases which are part of the stipulated record and exhibits according to this testimony kaufman transferred client files he acquired in connection with the dissolution of the partnership to jack h kaufman apc not to petitioner the written leases which kaufman stated are part of the stipulated record and -- - exhibits are actually not present in the record rather several documents purporting to be amendments to leases are included in the record as stipulated exhibits none of these documents makes reference to any intangible asset for example an amendment of lease dated date purports to amend both an equipment lease and a real_property lease but makes no mention of any intangible asset or intangible asset lease in a letter dated date to respondent’s appeals officer fred w mcmullen the date letter kaufman attempted to justify a deduction of dollar_figure taken by jack h kaufman apc the justification for the deduction was that of dollar_figure in debt was assumed in return for receiving primarily client files and goodwill from the prior_law firm thus the writeoff is supported by an allocation of the debt assumption cost_basis and the factual justification of obsolescence in the year in question this justification indicates that kaufman transferred to jack h kaufman apc all of the liabilities he had assumed in connection with the dissolution of the partnership and that jack h kaufman apc became the owner of client files and associated goodwill that kaufman had acquired in connection with the dissolution of the partnership in the date letter kaufman also attempted to justify the dollar_figure deduction at issue in this case in that letter he stated the only adjustment amount is that the cost_basis of the deduction should be reduced to the following mathematical total a of dollar_figure or the sum of approximately dollar_figure b less dollar_figure taken in item above the deduction claimed by jack h kaufman apc for abandonment of client files and goodwill c result is approximately dollar_figure rather than big_number it is taxpayer’s position that the debt assumption was substantially attributable to intangible_property rights ie goodwill and client list files these statements indicate that jack h kaufman apc and petitioner each received a portion of the debt assumed by kaufman in connection with the dissolution of the partnership and each owned some of the intangible assets received by kaufman in connection with the dissolution of the partnership the proposed_adjustment reflects that the deduction claimed by petitioner is a partial duplication of that claimed by jack h kaufman apc on brief however petitioner states no duplicate deduction was taken since the abandonment losses taken on other entity returns at or about the same time were for abandonment of other assets than goodwill acquired by petitioner from the law partnership_distribution in though sic predecessors in interest petitioner offers no explanation for this inconsistency given petitioner’s inconsistent statements regarding ownership and abandonment of client files a client list and associated goodwill we conclude that petitioner has not established its ownership or abandonment of any intangible asset d analysis regarding tangible assets petitioner claims to have abandoned tangible assets in respondent contends that petitioner has not established abandonment of any tangible asset and alternatively that petitioner has not established that any purportedly abandoned asset had an adjusted_basis other than zero petitioner claims that kaufman’s suspension had devastating adverse impacts on petitioner by adversely affecting its ability to lease office space and equipment to jack h kaufman apc petitioner claims to have abandoned equipment and other assets because they could no longer be used by jack h kaufman apc petitioner claims that equipment and other assets of no further practical use were either destroyed thrown out or not used anymore contrary to petitioner’s claims there is no credible_evidence that kaufman’s suspension had devastating adverse impacts on petitioner the entity to which petitioner leased office space and equipment jack h kaufman apc continued to operate throughout including the period of kaufman’s suspension throughout jack h kaufman apc continued to lease office space and equipment from petitioner petitioner reported gross_receipts in the amount of dollar_figure for this is an increase from petitioner’s reported gross_receipts in the amount of dollar_figure for petitioner failed to reconcile its increase in gross_receipts with its claim to have suffered devastating adverse impacts from kaufman’s suspension as evidence of petitioner’s abandonment of tangible assets petitioner provided a document entitled jhk enterprises equipment schedule as of the equipment schedule the equipment schedule is a list of tangible assets some of the assets are listed as in service others as abandoned and still others as abandoned in service the equipment schedule does not list a date of abandonment or a method of abandonment for any asset the equipment schedule does not reflect that petitioner abandoned any tangible asset during at most it reflects that petitioner abandoned some tangible assets before date petitioner has not established that it abandoned any tangible asset in aside from self-serving testimony of petitioner’s president petitioner has not provided any evidence that it abandoned tangible assets during assuming for the sake of argument that petitioner abandoned tangible assets during petitioner’s loss deduction would be limited to its adjusted_basis in the abandoned -- assets sec_165 respondent contends that petitioner has failed to establish an adjusted_basis other than zero for any of the purportedly abandoned assets the only documentary_evidence petitioner provided to establish the amount of the claimed loss deduction for abandonment of tangible assets is the equipment schedule the equipment schedule lists the cost but not the adjusted_basis of each asset respondent argues that several of the assets listed as abandoned on the equipment schedule were fully depreciated prior to and therefore had an adjusted_basis of zero in for example the equipment schedule lists as abandoned a televideo system with a cost in the amount of dollar_figure a depreciation schedule attached to petitioner’s federal_corporation income_tax return indicates that a televideo system with a cost of dollar_figure was fully depreciated before consequently in this asset had an adjusted_basis of zero petitioner offered no explanation for why it should be allowed to deduct the stated cost rather than the adjusted_basis of any purportedly abandoned asset we agree with respondent that petitioner has failed to establish an adjusted_basis other than zero for any of the purportedly abandoned assets petitioner has not demonstrated that it sustained a deductible loss pursuant to sec_165 for the abandonment of any tangible asset -- - il sec_6651 addition_to_tax a general rules respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure timely to file its federal_corporation income_tax return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the aggregate not to exceed percent in order to avoid the imposition of the addition_to_tax the taxpayer bears the burden of proving that the failure did not result from willful neglect and that the failure was due to reasonable_cause sec_6651 469_us_241 b burden of production and burden_of_proof sec_7491 provides notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the burden of production imposed by sec_7491 is to produce evidence regarding the appropriateness of applying a particular addition_to_tax or penalty on the taxpayer 116_tc_438 once the commissioner meets his burden of -- - production the taxpayer must produce evidence sufficient to persuade the court that the commissioner’s determination is incorrect id pincite sec_7491 is effective only for court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the record here is devoid of evidence showing that the underlying examination began after the relevant date respondent assumes that petitioner bears the burden_of_proof and petitioner does not address this issue as previously stated we have concluded that sec_7491 does not apply in this case but whether or not sec_7491 applies respondent has produced sufficient evidence to satisfy the burden of production with respect to the appropriateness of applying the addition_to_tax c analysis respondent claims that petitioner’s return was received by respondent’s fresno service_center on date respondent argues that petitioner has not produced any evidence that the return was timely filed or that petitioner exercised ordinary care and prudence in filing the return petitioner argues that its return reflects a signature date of date and was filed in a timely manner by depositing in u s mail petitioner also asserts that it filed an appropriate extension petitioner claims that the stamp which indicates the date that respondent received petitioner’s return is illegible and not reliable petitioner claims that if the court upholds the imposition of the addition_to_tax a rate of percent is appropriate contrary to petitioner’s claim the received date stamped on petitioner’s return is legible and indicates that respondent received petitioner’s return on date there is nothing in the record that supports petitioner’s claim that the received date is not reliable the notice_of_deficiency states that petitioner’s return was due on date the record does not contain an application_for extension of time to file petitioner’s return in the absence of such application or other evidence of the due_date of petitioner’s return we accept the due_date of date listed in the notice_of_deficiency the notice_of_deficiency lists a rate of percent for the addition_to_tax a rate of percent 1s appropriate for a taxpayer who filed a return months late sec_6651 since we conclude that petitioner’s return was due on date and was actually filed on date the appropriate rate for the addition_to_tax is that associated - - with a 3-month filing delay we therefore hold that petitioner is liable for the sec_6651 addition_to_tax for as determined by respondent to reflect the foregoing decision will be entered for respondent
